

SEVENTH AMENDMENT TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of September 30, 2014, is entered into by and among
CINCINNATI BELL FUNDING LLC (the “Seller”), CINCINNATI BELL INC., as Servicer
(the “Servicer”), and as Performance Guarantor (the “Performance Guarantor”),
the Purchasers and Purchaser Agents parties hereto and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as administrator for each Purchaser Group (the
“Administrator”).
RECITALS
1.The parties hereto are parties to the Amended and Restated Receivables
Purchase Agreement, dated as of June 6, 2011 (as amended, amended and restated,
supplemented or otherwise modified through the date hereof, the “Agreement”).
2.The parties hereto desire to amend the Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Certain Defined Terms. Capitalized terms that are used but not defined
herein shall have the meanings set forth in the Agreement.
SECTION 2.Amendment to the Agreement. The Agreement is hereby amended by
replacing the phrase “45 days” where it appears in clause (g)(iii) of the
definition of “Termination Event” set forth in Exhibit V of the Agreement with
the phrase “50 days”.
SECTION 3.Reaffirmation of Performance Guarantor. The Performance Guarantor
hereby (i) consents (to the extent required under the Performance Guaranty or
any applicable law) to and acknowledges and agrees with the amendments
contemplated by this Amendment and any and all other amendments, modifications
or waivers to or in the Transaction Documents amended on or before the date
hereof, including any and all provisions thereof that may increase the
obligations of any Originator, Servicer, Sub-Servicer or Seller and (ii)
ratifies and reaffirms all of its payment and performance obligations under the
Performance Guaranty.
SECTION 4.Representations and Warranties. Each of the Seller, the Servicer and
the Performance Guarantor hereby represents and warrants to the Administrator,
each Purchaser and each Purchaser Agent as follows:
(a)Representations and Warranties. The representations and warranties made by it
in the Transaction Documents are true and correct as of the date hereof and
after giving effect to this Amendment (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date).
(b)Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within its organizational powers and have been
duly authorized by all necessary organizational action on its part. This
Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.
(c)No Default. After giving effect to this Amendment, no Termination Event,
Unmatured Termination Event or Servicer Default exists or shall exist.
SECTION 5.Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.
SECTION 6.Effectiveness. This Amendment shall become effective as of the date
hereof upon the Administrator’s receipt of counterparts of this Amendment duly
executed by each of the parties hereto.



--------------------------------------------------------------------------------



SECTION 7.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery by facsimile
or email of an executed signature page of this Amendment shall be effective as
delivery of an executed counterpart hereof.
SECTION 8.Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR
SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).
SECTION 9.Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Agreement.
SECTION 10.Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.


(Signature pages follow)

- 2 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto executed this Amendment as of the date
first written above.
 
 
CINCINNATI BELL FUNDING LLC,
 
 
as Seller
 
 
 
 
 
By: /s/ Christopher C. Elma
 
 
Name: Christopher C. Elma
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
CINCINNATI BELL INC.,
 
 
as Servicer and as Performance Guarantor
 
 
 
 
 
By: /s/ Christopher C. Elma
 
 
Name: Christopher C. Elma
 
 
Title: Vice President and Treasurer


S-1

--------------------------------------------------------------------------------



 
 
PNC BANK, NATIONAL ASSOCIATION,
 
 
as Administrator
 
 
 
 
 
By: /s/ Robyn Reeher
 
 
Name: Robyn Reeher
 
 
Title: Vice President
 
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
 
as a Purchaser Agent
 
 
 
 
 
By: /s/ Robyn Reeher
 
 
Name: Robyn Reeher
 
 
Title: Vice President
 
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
 
as the LC Bank and as an LC Participant
 
 
 
 
 
By: /s/ Robyn Reeher
 
 
Name: Robyn Reeher
 
 
Title: Vice President


S-2

--------------------------------------------------------------------------------



 
 
REGIONS BANK,
 
 
as a Purchaser Agent, as an LC Participant and as a Related Committed
 
 
Purchaser
 
 
 
 
 
By: /s/ Kathy Myers
 
 
Name: Kathy Myers
 
 
Title: Vice President




S-3